Hall, Judge.
After a change of condition hearing held upon request of the employer, the Board of Workmen’s Compensation found that the claimant’s condition of total disability had not changed, and directed the employer to resume compensation payments. The employer appeals from a judgment affirming the board’s award. There was contradictory medical evidence on the issue whether the claimant continued to be disabled because of her fall at work, upon which the original award was based. The evidence was sufficient to support the board’s award.

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.

Robinson, Thompson, Buice ■.& Harben, Sam S. Harben, Jr., for appellant.
Saul Blau, Ralph H. Hicks, for appellee.